Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/988838 application originally filed August 10, 2020.
Claims 1-20, filed January 18, 2022, are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.  In amended claims 1 and 16, applicant further define the bottom layer, unbounded tab and seal.  However, the present specification fails to provide support for the “purpose” defined within the claims (highlighted in Bold below).  For example, claim 1 states: “the fragrance candle material comprising a variable percentage of fragrance notes and additives, the fragrance candle material facilitating adhesion of the fragrance candle material to the bottom layer, modifying a melting point of the fragrance candle material, and enabling a release of a varying degree of fragrance molecules to facilitate identification of a rendition of fragrance associated with the fragrance candle material, wherein an amount of fragrance candle material applied to the bottom layer being variable based on a strength of desired fragrance notes”; “an unbounded tab which can be gripped to separate the bottom layer and the top layer to release the varying degree of the fragrance molecules associated with the fragrance candle material”; and “the seal capable of being repositioned, and the top layer capable of being resealed in order to preserve a future release of the varying degree of fragrance molecules, wherein the rendition of fragrance associated with the fragrance candle material is maintained, variable in strength, and identifiable upon the future release thereof”, which is not supported within the current specification.  The claims should be amended to reflect the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the terms “variable” and “variable percentage” are unclear due to the numerous interpretations of the terms, which makes the claim indefinite.  Applicants have not clearly defined the parameters for “variable” shape and “variable percentage” of fragrance notes and additives that one of ordinary skill in the art can determine what types of shapes or quantities qualifies to meet the limitations of the “variable”. In view of this, the terms should be further defined or canceled from the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschantz et al. (US 2015/0209463) hereinafter “Tschantz” in view of Comyn et al. (US 5,439,172) hereinafter “Comyn”.
Regarding Claims 1 and 16
	Tschantz discloses in the abstract, a wickless wax melt includes a prilled wax body defined by two opposing substantially planar surfaces and four sidewalls.  
	Tschantz discloses in paragraph 0039, each wax melt 104 includes a wax body 120 defined by four sidewalls 122 a-122 d and opposing upper and lower surfaces 124, 126. The wax body 120 may have a generally square shape with a slightly rounded curvature imparted thereto at an area where the sidewalls 122 a-122 d intersect with each other, when viewed from above or below (see, e.g., FIG. 4). In one embodiment, each of the sidewalls 122 a-122 d and upper and lower surfaces 124, 126 are substantially planar in that there are no substantial surface interruptions beyond minor surface irregularities formed during the manufacturing process, such as those discussed below. In a further embodiment, the upper and/or lower surface 124, 126 may be imparted with one or more surface interruptions formed by embossing for decorative purposes. In all embodiments, the wax melt 104 does not include a surface interruption provided for the purpose of holding and/or surrounding a wick and/or a wick holder (not shown). In further embodiments, the sidewall(s) 122 a-122 d of the wax melt 104 may be provided in circular, triangular, or other shapes as opposed to square, whereby the wax melt 104 includes substantially flat upper and lower surfaces 124, 126.
	Tschantz fails to disclose, wherein the bottom layer is a vapor barrier; a top layer applied over at least the selected area of the upper surface of the bottom layer wherein the top layer is a vapor barrier; and a seal between the top layer and the bottom layer wherein the seal creates a vapor barrier enclosure for the sample. 
Comyn discloses in column 5 lines 11-13, a sampler has the typical structure shown in FIGS. 1 and 2.  It comprises a vapour barrier base layer 1 to the upper face.  Comyn further discloses in column 2 lines 61-62, a vapour barrier cover layer applied directly and without an intermediate layer over at least said selected area of the said first face of the base layer.
Comyn discloses in column 8 lines 5-7, it is necessary to apply an adhesive or similar bonding agent around the area to which the perfume has been applied to the base layer 1 so as to form a vapour barrier seal around that area and to secure the cover layer 3 upon the base layer 1. 
It would have been obvious to one having ordinary skill in the art to combine the layers of Comyn with the melt of Tschantz to improve the cost of manufacturing and prevent release of fragrance (see column 2 lines 4-5 and 49-52).
Regarding Claims 2, 5 and 6
	Tschantz discloses in paragraph 0045, each wax melt 104 comprises a base wax, and optionally includes one or more of a fragrance, a stabilizer, a dye, and/or other components known in the candle art. 
Regarding Claims 3, 4 and 13
	Tschantz discloses in paragraph 0047, the fragrance according to this disclosure may comprise one or more fragrant materials or materials that provide chemically active vapors. In one embodiment, the fragrance can comprise and/or include volatile, fragrant compounds including, but not limited to natural botanic extracts, essences, fragrance oils, and so forth. As is known in the art, many essential oils and other natural plant derivatives contain large percentages of highly volatile scents. In this regard, numerous essential oils, essences, and scented concentrates are commonly available from companies in the fragrance and food businesses.
Regarding Claims 7 and 9-11
	Tschantz modified by Comyn, wherein Comyn discloses in column 5 lines 15-18, in many cases it is necessary to provide a seal ring of adhesive or other bonding agent 4 around the periphery of the base layer 1 to secure the cover layer 3 to the base layer 1. 
Tschantz modified by Comyn, wherein Comyn discloses in column 4 lines 1-6, preferably, such a seal is formed around the periphery of the contacting opposed faces of the base and cover layers and is conveniently radially inset from the edges of the layers over at least part of its length so as to provide an unbonded tab or edge which can be gripped by the user. 
Tschantz modified by Comyn, wherein Comyn discloses in column 8 lines 14-18, it is also preferred to provide at least part of the radially outward edge of the sampler as an unbonded edge or tab 5 so that a user can more readily roll or peel back one layer from another at that area and thus facilitate separation of the layers. 
Tschantz modified by Comyn, wherein Comyn discloses in column 5 lines 15-18 in many cases it is necessary to provide a seal ring of adhesive or other bonding agent 4 around the periphery of the base layer 1 to secure the cover layer 3 to the base layer 1.

Regarding Claims 14 and 15
	Tschantz modified by Comyn, wherein Comyn discloses in column 4 lines 59-64, preferably, the volatile material is applied to a substantially central area of a substantially vapour impermeable plastic sheet base layer, which can be in the form of disc, hexagon or the like; the cover layer is provided by a corresponding disc, hexagon or the like of the same or another plastic sheet material.  Comyn further discloses in column 6 lines 16 and 17, thus, the base layer may be a laminate of two or more different materials.
Regarding Claims 17-20
	Tschantz modified by Comyn, wherein Comyn discloses in column 7 lines 25-37, the perfume is applied directly to the base layer in fluid form and preferably comprises the appropriate perfume oil dissolved in ethanol, water or other substantially odourless solvent or carrier. If desired, such an oil based composition can be diluted with ethanol to achieve a desired viscosity for use in the printing technique used to apply the perfume to the base layer 1.  Comyn further discloses in column 4 lines 1-6, preferably, such a seal is formed around the periphery of the contacting opposed faces of the base and cover layers and is conveniently radially inset from the edges of the layers over at least part of its length so as to provide an unbonded tab or edge which can be gripped by the user.  Comyn discloses in column 8 lines 14-18, it is also preferred to provide at least part of the radially outward edge of the sampler as an unbonded edge or tab 5 so that a user can more readily roll or peel back one layer from another at that area and thus facilitate separation of the layers.
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschantz et al. (US 2015/0209463) hereinafter “Tschantz” in view of Comyn et al. (US 5,439,172) hereinafter “Comyn” and further in view of Bishopp (US 6,746,750).
Regarding Claims 8 and 12
	Tschantz modified by Comyn discloses the sampler of claim 1 of the present invention but fails to further teach the sampler is sealed between the top layer and the bottom layer by heat and the bottom layer and the top layers are made of plastic materials selected to not degrade when the sample is applied.
	However, Bishopp discloses in column 2 lines 5-8, accordingly, a generally planar closed envelope device is formed from material having vapour barrier properties, which envelope comprises a base layer.  Bishopp discloses in column 2 lines 30-32, a cover layer having vapour barrier properties applied over said selected area of the said first face of the base layer.
	Bishopp discloses in column 2 lines 33-36, a seal between at least the periphery of said base and cover layers so as to form with said base and cover layers a substantially vapour tight envelope for said liquid volatile material. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the layers of Bishopp with the sampler of Tschantz to improve the manufacturing process seal (see column 1 lines 63-67 and column 2 lines 1-2).
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicants arguments are directed to the newly filed claimed amendments.  However, see the above 112 1st rejection in view of NEW MATTER.  Additionally, Tschantz in view of Comyn discloses the sampler of claims 1 and 16 of the present invention, particularly a sample sheet, a top layer, a bottom layer, an unbounded tab, a seal (see above rejection).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants arguments directed to case law and the newly submitted claimed amendments fail to specifically define the differences in the applied prior art and the present application.  Additionally, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771